IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 207 DB 2015 (No. 10 RST 2016)
                                          :
                                          :
JAMES F. TIU                              : Attorney Registration No. 64215
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 17th day of February, 2016, the Report and Recommendation of

Disciplinary Board Member dated February 5, 2016, is approved and it is ORDERED

that James F. Tiu, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.



       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.